Title: To George Washington from Thomas Jefferson, 15 January 1792
From: Jefferson, Thomas
To: Washington, George



Jan. 15. 1792.

Th: Jefferson has the honor to return to the President the letters of the Commissioners on their discharge of the workmen ⟨&ca⟩ in the Federal city. the copy of the Extracts from them for Majr L’Enfant was not finished till last night, & therefore could not be sent to him till to-day, consequently the conference with him is put off to tomorrow. Th: J. incloses a copy of his letter to Majr Lenfant covering them.
The letter & papers on the subject of Duddington Carrol’s house are likewise returned. they are worthy the perusal of the President.
Mr Peters has desired that his commission may be held back a few days to give time to the Senate to make up their minds about his successor.
